Order entered January 3, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01058-CV

                             ROBERT T. O'DONNELL, Appellant

                                                V.

                                  JULIA L. VARGO, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-50667-2013

                                            ORDER
       Before the Court is appellant’s December 30, 2016 unopposed third motion entitled
“Appellant’s Emergency Motion to Extend Time to File Brief.” The Court granted appellant’s
second motion for an extension of time but cautioned counsel that further extensions would not
be granted absent extenuating circumstances. In this motion, counsel states he has been ill and
unable to work for a week.       In light of this, we GRANT the third motion and ORDER
appellant’s brief filed on or before January 6, 2017.        We caution that the failure to file
appellant’s brief by the deadline in this order may result in the appeal being dismissed for want
of prosecution without further notice. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE